Citation Nr: 0530758	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  99-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disorder 
of the adenoids. 

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
residuals of nasopharyngeal mass biopsy (claimed as adenoid 
condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of February 1999 and May 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Upon review of this case, it would appear that the issue 
currently before the Board was originally developed as a 
claim of service connection for a chronic disorder of the 
adenoids.  However, upon further review, it is clear that 
what the veteran is currently seeking is 38 U.S.C.A. § 1151 
benefits for the residuals of nasopharyngeal mass biopsy.  
Nonetheless, given that both the issue of service connection 
and that of compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 have been developed for appellate review, the 
Board will proceed with adjudication of both claims.

Finally, the Board observes that the issue of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of nasopharyngeal mass 
biopsy has previously been denied in prior rating decisions 
of June 1997 and February 1998.  Both of those adjudications 
involve determinations regarding "additional disability" 
under the "no-fault" provisions of 38 C.F.R. § 3.358 (2004).  
However, since the time of the February 1998 rating decision, 
there have become effective new statutory and regulatory 
provisions governing compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  More specifically, for 
claims received on or after October 1, 1997, the "no-fault" 
provisions of the previous law have been replaced by a 
"fault" requirement necessitating determinations as to 
carelessness, negligence, etc., on the part of VA medical 
personnel.  The veteran's current claim for benefits is 
governed by these "amended" provisions.  Accordingly, the 
current claim for section 1151 benefits will be addressed by 
the Board on a de novo basis.


FINDINGS OF FACT

1.  A chronic disorder of the adenoids is not shown to have 
been present in service or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

2.  The veteran did not suffer additional disability, nor is 
there any evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA medical personnel during the course of a 
nasopharyngeal mass biopsy in April 1996.


CONCLUSIONS OF LAW

1.  A chronic disorder of the adenoids was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of nasopharyngeal mass 
biopsy, claimed as a result of a surgical procedure in April 
1996, are not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the initial AOJ decision regarding service 
connection for a chronic disorder of the adenoids was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not been enacted.  In 
Pelegrini, the Court noted that where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and the proper subsequent VA 
process.  See Pelegrini, supra.

Here, in November 2001 and November 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection and compensation pursuant to 38 U.S.C.A. § 1151, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decisions, as well as a June 1999 Statement of the 
Case (SOC), and May 2003 and March 2004 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, private medical 
records, and VA treatment records and examination reports.  
Under the facts of this case, "the record has been fully 
developed" with respect to the issues on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support his claims, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records are negative for history, complaints 
or abnormal findings indicative of the presence of any 
chronic disorder of the adenoids.

During the course of VA outpatient treatment in late July 
1995, the veteran reported that his throat felt rough, and 
that, when he bent over, he "gagged."

At the time of VA outpatient treatment in early November 
1995, the veteran stated that, when he bent over, he became 
nauseated.  Additionally noted were problems with "gagging" 
when bending forward.  On physical examination, it was noted 
that the veteran's throat was difficult to visualize given 
his increased gag reflex.  The pertinent diagnosis was rule 
out enlarged thyroid gland.

A VA outpatient treatment record dated approximately three 
weeks later reveals that the veteran was seen at that time 
for problems with "gagging," in particular, when bending 
forward.  Physical examination revealed an enlarged right 
thyroid lobe with increased tracer uptake, though with no 
specific nodules.  The clinical assessment was gagging, 
increased right thyroid lobe.

During the course of VA outpatient treatment in early March 
1996, the veteran gave a several month history of gagging 
when bending over, in addition to waking up with "a choking 
sensation."  Also noted were problems with a "bitter flavor" 
in the veteran's mouth, accompanied by the retasting of foods 
several hours after ingestion.  On physical examination, 
there was noted a soft, round, midline nasopharyngeal mass, 
pedunculated at 1 to 2 centimeters.  The clinical assessment 
was nasopharyngeal mass.

Private magnetic resonance imaging of the veteran's brain 
conducted in early April 1996 was significant for a fairly 
well demarcated soft tissue mass in the retropharyngeal 
airspace beneath the sphenoid sinus.  The mass was 
essentially midline/slightly right of midline, and did not 
appear to invade the retropharyngeal soft tissue or vascular 
sheaths.

At the time of VA outpatient treatment in early 1996, it was 
noted that the veteran had been interviewed, and that 
informed consent had been given for general anesthesia.

Currently of record is a Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures dated in April 1996, showing informed consent for 
an endoscopic biopsy of a nasopharyngeal mass.

In a surgical report stated in April 1996, it was noted that, 
on April 9, 1996, the veteran underwent endoscopic biopsy of 
a nasopharyngeal mass.  At the time of surgery, it was noted 
that the veteran had a mass filling the entire nasopharynx.  
After satisfactory induction of general anesthesia, a nasal 
endoscopy was performed which revealed a large mass filling 
the entire nasopharynx.  Several generous biopsies were taken 
of the mass from both sides of the nasal cavity.  At the time 
of surgery, there was minimal bleeding.  A suction cautery 
was used to cauterize the base of the mass in order to obtain 
hemostasis.  Following the completion of surgery, the mass 
was inspected and no bleeding was noted.  The veteran was 
allowed to awaken from anesthesia and taken to the recovery 
room in good condition.  In a VA care plan dated on April 9, 
1996, it was noted that, following surgery, there was no 
evidence of any bleeding or other abnormalities.

In a VA outpatient treatment record dated approximately six 
days following the veteran's surgery, it was noted that the 
veteran was status post biopsy of a nasopharyngeal mass.  
Pathologic evaluation had revealed the presence of 
polymorphous lymphocytic proliferation in the veteran's 
adenoid tissue.  The veteran's ears were within normal 
limits, with no effusion, as was his nose.  The clinical 
assessment was satisfactory postoperative state.

Approximately two days later, it was noted that the veteran 
was status post biopsy of a nasopharyngeal mass.  The 
clinical impression was of an enlarged right thyroid gland, 
probably indicative of early multi-nodular goiter; and 
nasopharyngeal mass with proliferative adenoid tissue.

VA outpatient treatment records dated in July and August 1996 
reveal that the veteran was seen at that time for problems 
involving "gagging."  In an entry of mid August 1996, it was 
noted that the veteran was being seen for follow-up of 
gagging when he bent over.  Noted at the time was that the 
veteran was status post adenectomy in 1996 without any change 
in symptoms.  Reportedly, the veteran had been experiencing 
such symptoms for the past year.  Also noted was that the 
veteran was taking Prilosec with no improvement.  On physical 
examination, the veteran's tonsils were clear.  However, the 
veteran's gag reflex was especially sensitive.  The clinical 
impression was probable gastroesophageal reflux disease.

On VA examination in November 1996, the veteran gave a seven-
month history of nasal mucosal burning.  According to the 
veteran, he had undergone a sinus adenoid biopsy through the 
right nasal cavity in April 1996.  A few weeks post biopsy, 
the veteran reportedly began to note burning dysesthesia in 
both the right and left nasal cavities.  According to 
veteran, the burning was such that it kept him up at night.  
Also noted was that the veteran had been given nasal spray, 
in addition to certain unknown oral medications without 
relief.  Evaluation of the veteran's record showed evidence 
of a nasopharyngeal mass on the right, with biopsy results 
consistent with lymphocytic adenoid tissue.  Apparently, the 
veteran was re-scoped sometime following the biopsy, 
resulting in a report of decreased size of the mass.

On physical examination, the veteran's nasal cavity was 
bilaterally patent.  However, there was some prominence of 
the bilateral middle turbinates.  Neurological evaluation of 
the cranial nerves revealed an intact pinprick sensation in 
all divisions of the trigeminal nerve, including the nasal 
mucosa and the oral mucosa.  The corneal reflex was intact 
bilaterally, and masseter strength was bilaterally normal.  
Facial strength was equal bilaterally, as evidenced by the 
patient's ability to bury his eyelashes and puff out his 
cheeks.  The veteran's tongue and palate function was in the 
midline, and there was an intact gag reflex.  Included with 
the veteran's report was a magnetic resonance imaging scan 
detailing a retropharyngeal mass which, by report, would not 
involve the fifth cranial nerve on either side.  The 
pertinent diagnosis was bilateral nasal mucosal neuralgia of 
unknown origin.

VA outpatient treatment records covering the period from 
April to October 1997 show treatment during that time for 
various upper respiratory and upper gastrointestinal 
symptoms.  In an entry of April 1997, there was noted a 
history of a stable nasopharyngeal mass.  Current complaints 
included nasal congestion and nasal drainage.  Physical 
examination revealed, among other things, a cyst on the 
veteran's posterior nasopharyngeal wall.  The clinical 
assessment was acute sinusitis, and nasopharyngeal cyst.

A VA outpatient treatment record dated in mid August 1997 
reveals that the veteran was seen at that time for follow-up 
of gastroesophageal reflux disease.  Noted at the time of 
evaluation was a history of acute sinusitis.  Also noted was 
adenoidal hyperplasia, status post biopsy in May 1996.  
Currently, the veteran complained of acid reflux.  On 
physical examination, it was noted that the veteran's 
nasopharynx was difficult to examine secondary to an 
increased gag reflex.

During the course of VA outpatient treatment in October 1997, 
it was noted that the veteran was being seen for follow-up of 
allergic rhinitis.  Reportedly, the veteran continued to 
experience problems with drainage and stinging in his nose.  
The pertinent clinical impression was allergic rhinitis.

At the time of VA outpatient treatment in May 2000, the 
veteran complained of a yellow/clear postnasal drip, 
accompanied by a gagging sensation, sneezing and occasional 
nasal obstruction.  The pertinent clinical impression was of 
allergic rhinitis.

During the course of VA outpatient treatment in mid February 
2002, it was noted that the veteran had been seen one month 
earlier for atypical postnasal drainage.  At that time, the 
veteran was placed on nasal spray for a presumptive diagnosis 
of allergic rhinitis.  Currently, the veteran reported that 
his symptoms were "much better."  However, he did report a 
burning sensation whenever he used the nasal spray.  The 
clinical assessment was allergic rhinitis.  At the time of 
evaluation, it was explained to the veteran that the burning 
sensation he described was the result of the alcohol content 
of the nasal steroid spray.  Also explained to the veteran 
was that his watery, burning eyes and running nose were 
manifestations of his allergic disease.

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran offered 
testimony regarding his April 1996 surgery involving the 
biopsy of a nasopharyngeal mass.


Analysis

The veteran in this case seeks service connection for a 
chronic disorder of the adenoids, or, in the alternative, 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of a nasopharyngeal mass 
biopsy in April 1996.  In pertinent part, it is argued that, 
as a result of the veteran's surgery, his medical condition 
has gotten worse.  According to the veteran, as result of his 
biopsy, he currently experiences a burning sensation in his 
face.  Also argued is that, if the veteran moves his head 
rapidly or suddenly, he "gags" and feels as if he is going to 
"throw up."

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and evaluations of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2004).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102, 4.3 (2005).  If the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of a chronic disorder of the adenoids.  The earliest 
clinical indication of the potential presence of any such 
disability is revealed by VA outpatient treatment records 
dated in 1995 and 1996, more than 13 years following the 
veteran's discharge from service.  Significantly, at no time 
has it been indicated that, to the extent the veteran suffers 
from any chronic adenoid disability, that disability is in 
any way the result of some incident or incidents of his 
period of active military service.  Absence such a nexus, the 
veteran's claim for service connection for a disorder of the 
adenoids must be denied.

Turning to the issue of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
nasopharyngeal mass biopsy, the Board notes that, for claims 
received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or any Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based and the veteran's condition after such care, treatment, 
examination, services or program has stopped.  VA considers 
each involved body system or system separately.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment or 
examination and that the veteran has an additional disability 
or died does not establish cause.

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of the 
disease or injury for which the care, treatment, or 
examination was furnished unless the VA's failure to timely 
diagnosis and properly treat the disease or injury 
proximately caused the continuance or natural progress.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's, informed consent.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based upon what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361 (2004).

In the case at hand, it is clear that, prior to the time of 
the incident in question, which is to say, the nasopharyngeal 
mass biopsy in April 1996, the veteran was already 
experiencing problems with nausea and gagging.  Moreover, a 
review of the records associated with the veteran's surgical 
procedure shows no evidence of any untoward complications or 
unexpected outcomes.  Following the surgery, it was noted 
that the veteran was not suffering any bleeding, nor was 
there any evidence of any untoward abnormalities.  Prior to 
the surgery, informed consent was given both for anesthesia 
and for the endoscopic biopsy.  Moreover, one week following 
the surgery, the veteran was described as having achieved a 
satisfactory postoperative outcome.

The Board acknowledges that, based on the evidence of record, 
the veteran continues to experience problems with nasal 
drainage and "gagging."  However, those symptoms are 
unrelated to veteran's nasopharyngeal mass biopsy, appearing 
for the most part to be the result of other upper 
gastrointestinal and upper respiratory problems, such as 
sinusitis, allergic rhinitis, and gastroesophageal reflux 
disease.  

The Board also notes the veteran's complaints of burning in 
his nasal cavities.  However, objective testing in November 
1996 failed to reveal any abnormalities, and the diagnosis 
was bilateral nasal mucosal neuralgia of unknown origin.  
Presently, the burning was noted to be the result of the 
veteran's nasal spray for allergic rhinitis.

At no time has it been indicated by competent medical 
evidence that, as a result of the veteran's April 1996 
biopsy, he has experienced additional nasopharyngeal 
disability.  Nor is there any evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA surgical 
personnel.  Under the circumstances, the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 must be denied.


ORDER

Service connection for a chronic disorder of the adenoids is 
denied.

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of nasopharyngeal mass 
biopsy (claimed as adenoid condition) are denied.


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


